EXHIBIT 10.23

EXECUTIVE OFFICER AGREEMENT

This EXECUTIVE OFFICER AGREEMENT is entered into this 22nd day of January, 2014,
by and between Teradyne, Inc., a Massachusetts corporation (“Teradyne” or the
“Company”), and Michael A. Bradley, the Chief Executive Officer of Teradyne
(“Executive”).

WHEREAS, the Executive and Teradyne are parties to an Amended and Restated
Agreement Regarding Termination Benefits dated December 30, 2008 and amended as
of December 17, 2012 (“Severance Agreement”) under which the Executive is
entitled to severance compensation, continued benefits and continued vesting of
equity for 24 months from the date of severance.

WHEREAS, the Executive and the Company’s Board of Directors have worked together
on an orderly succession and transition plan.

WHEREAS, the Executive and the Company’s Board of Directors have agreed that the
Executive will retire as Chief Executive Officer and resign as an employee
effective January 31, 2014 (the “Retirement Date”).

WHEREAS, Teradyne recognizes the contributions the Executive has made to the
success of the Company and wishes to ensure the Executive does not engage in any
business competitive with the Company following his retirement for the period
from the Retirement Date through three (3) years from the Retirement Date (the
“Non-Competition Period”).\

WHEREAS, Teradyne and the Executive desire to set forth certain terms and
conditions relating to the Executive’s retirement from Teradyne.

WHEREAS, Teradyne and the Executive agree that the terms of this agreement shall
supersede the terms of the Severance Agreement between the parties.

NOW THEREFORE, in consideration of the promises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby agree as follows:

1. Consideration.

In consideration for Executive’s signing of the Release attached as Attachment
A, including the release of his rights under the Severance Agreement, as well as
the promises and covenants including the Non-Competition and Non-Solicitation
provision set forth herein, the Company agrees to the following treatment of the
portions of the Executive’s outstanding equity grants which remain unvested as
of the Retirement Date; provided that such treatment shall be subject to
compliance by the Executive with Sections 2 and 3 hereof:

 

  a) Any unvested, time-based restricted stock units granted before the
Retirement Date shall continue to vest during the Non-Competition Period;

 

  b) Any unvested, performance-based restricted stock units as of the Retirement
Date shall continue to vest during the Non-Competition Period;



--------------------------------------------------------------------------------

  c) Any unvested stock options granted before the Retirement Date shall
continue to vest during the Non-Competition Period; and

 

  d) Any vested stock options as of the Retirement Date or stock options that
become vested during the Non-Competition Period may be exercised for the
remainder of the generally applicable term of such option which in all cases is
no later than seven (7) years from the respective dates of grant.

Schedule A attached hereto and incorporated herein is a complete list of the
Executive’s outstanding equity grants from the Company. The parties agree that,
except as otherwise provided herein, the terms of the Executive’s existing
equity award agreements shall continue in effect and that any portion of the
Executive’s outstanding equity grants which are not vested by reason of the
application of this Section 1 shall be forfeited as of the last day of the
Non-Competition Period or on such earlier date pursuant to Sections 2 or 3.
Notwithstanding the foregoing, upon the vesting of any restricted stock units
during the Non-Competition Period, the Company shall issue to the Executive
shares of its common stock in settlement of such vested stock units within
thirty (30) days of each vesting date.

Executive acknowledges that he will not be entitled to the consideration
described in this Section 1 absent his execution and non-revocation of this
Agreement and the Release, in the form attached as Attachment A. The
consideration described in this Section 1 is in addition to other retirement
and/or pension benefits to which the Executive may be entitled associated with
the Executive’s retirement. The parties acknowledge that Executive shall not be
entitled to any severance or separation payment or benefit associated with his
retirement, including under the Severance Agreement, other than all accrued
wages and unused vacation time as of the Retirement Date. The Executive
acknowledges and agrees that his termination of employment with the Company
shall not be considered a retirement for purposes of his unvested equity grants
which are outstanding as of the Retirement Date and that the settlement or
exercise of rights under such grants shall not be accelerated.

2. Conditions to Consideration.

The consideration and entitlements set forth above in Section 1 shall be
conditioned on Executive’s signing, and not revoking, the Release within
twenty-one (21) days following the Retirement Date, plus any legally required
revocation period. All rights, benefits, payments and other entitlements
contemplated to be provided or paid to Executive under this Agreement shall be
forfeited as of the 60th day following Executive’s Retirement Date if the
Executive has not provided Teradyne with a valid, irrevocable release of claims
as of such 60th day.

3. Non-Competition and Non-Solicitation.

During the Non-Competition Period, Executive shall not directly or indirectly:

 

  a)

Engage in any business or enterprise (whether as an owner, partner, officer,
employee, executive, director, investor, lender, consultant, independent
contractor or otherwise, except as the holder of not more than 1% of the
combined voting power of the outstanding stock of a publicly held company) that
is competitive with Teradyne (including but not limited to, any business

 

2



--------------------------------------------------------------------------------

  or enterprise that develops, designs, produces, markets, sells or renders any
product or service competitive with any product or service developed, produced,
marketed, sold or rendered by Teradyne while Executive was employed by
Teradyne);

 

  b) Either alone or in association with others, recruit, solicit, hire or
engage as an independent contractor, any person who was employed by Teradyne at
any time during the period of Executive’s employment with Teradyne, except for
an individual whose employment with Teradyne has been terminated for a period of
six months or longer; or

 

  c) Either alone or in association with others, solicit, divert or take away,
or attempt to divert or to take away, the business or patronage of any client or
customer or entity that was a prospective client or customer of Teradyne during
the Executive’s employment.

If any restriction set forth in this Section 3 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, the parties agree that it shall be interpreted to extend only
over the maximum period of time, range of activities or geographic area as to
which it may be enforceable.

Executive acknowledges that the restrictions contained in this Section 3 are
necessary for the protection of the business and goodwill of Teradyne and are
considered by Executive to be reasonable for such purpose. Executive agrees that
any breach of this Section 3 will cause Teradyne irreparable harm and therefore,
in the event of any such breach, in addition to such other remedies that may be
available, Teradyne shall have the right to seek equitable and/or injunctive
relief.

The geographic scope of this Section 3 shall extend to anywhere Teradyne or any
of its subsidiaries is doing business, has done business or has plans to do
business as of the Retirement Date.

Executive agrees that during the Non-Competition Period, he will make reasonable
good faith efforts to give written notice to Teradyne of each new business
activity he plans to undertake, at least (5) business days prior to beginning
any such activity.

If Executive violates the provisions of this Section 3, Teradyne shall be
entitled to discontinue any continued vesting per Section 1 above and Executive
shall continue to be bound by the restrictions set forth in this Section 3 for
an additional period of time equal to the duration of the violation, such
additional period not to exceed 24 months.

4. Deferred Compensation/Section 409A.

Notwithstanding any other provision of this Agreement, if the Executive is a
“specified employee” at the time of the Executive’s “separation from service” as
such terms are defined in Section 409A of the Code, all payments, benefits, or
removal of restrictions on the transfer of equity under this Agreement with
respect to the Executive’s “separation from service” that

 

3



--------------------------------------------------------------------------------

constitute compensation deferred under a nonqualified deferred compensation plan
as defined in Section 409A of the Code and regulations thereunder for which an
exemption does not apply and to which such the Executive as a “specified
employee” would otherwise be entitled during the first six months following the
date of “separation from service” shall be made on the first day of the seventh
month after the date of “separation from service” (or, if earlier, the date of
death of the Executive).

For purposes of this Agreement, each amount to be paid or benefit to be provided
shall be construed as a separate identified payment for purposes of
Section 409A, and any payments that are due within the “short term deferral
period” as defined in Section 409A and regulations there under or payments that
are made under separation pay plans as described in Treasury Regulation
Section 1.409A-1(b)(9)(ii), (iii) or (iv), shall not be treated as deferred
compensation unless applicable law requires otherwise. Neither Teradyne nor the
Executive shall have the right to accelerate or defer the delivery of any
payments or benefits under this Agreement except to the extent specifically
permitted or required by Section 409A.

This Agreement is intended to comply with the provisions of Section 409A and
regulations there under and the Agreement shall, to the extent practicable, be
construed and administered in accordance therewith. Terms defined in the
Agreement shall have the meanings given such terms under Section 409A if and to
the extent required to comply with Section 409A. In any event, Teradyne makes no
representations or warranty and shall have no liability to the Executive or any
other person if any provisions of or payments under this Agreement are
determined to constitute deferred compensation subject to Code Section 409A but
not to satisfy the conditions of that section.

5. Governing Law and Dispute Resolution.

This Agreement shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Massachusetts and this Agreement shall be
deemed to be performable in Massachusetts. The Executive and the Company agree
that any dispute, controversy or claim arising between the parties relating to
this Agreement shall be resolved by final and binding arbitration before a
single arbitrator, except that the parties may seek equitable relief in court to
preserve the status quo pending final resolution in arbitration. The arbitrator
shall be selected in accordance with the Employment Dispute Resolution rules of
the American Arbitration Association (“AAA”) pertaining at the time the dispute
arises. The parties agree that such arbitration shall take place at the offices
of the AAA in Boston, Massachusetts. In such arbitration proceedings, the
arbitrator shall have the discretion, to be exercised in accordance with
applicable law, to award any damages permitted by law, and to allocate among the
parties the arbitrator’s fees, tribunal and other administrative and litigation
costs and, to the prevailing party, reasonable attorneys’ fees. The award of the
arbitrator may be confirmed before and entered as a judgment of any court having
jurisdiction of the parties.

6. Severability.

In case any one or more of the provisions contained in this Agreement for any
reason shall be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement and this Agreement shall be construed to be
enforceable to the maximum extent permitted by law.

 

4



--------------------------------------------------------------------------------

7. Waivers and Modifications.

This Agreement may be modified, and the rights, remedies and obligations
contained in any provision hereof may be waived, only in accordance with this
Section 7. No waiver by either party of any breach by the other or any provision
hereof shall be deemed to be a waiver of any later or other breach thereof or as
a waiver of any other provision of this Agreement. This Agreement may not be
waived, changed, discharged or terminated orally or by any course of dealing
between the parties, but only by an instrument in writing signed by the party
against whom any waiver, change, discharge or termination is sought.

8. Assignment.

This Agreement, and Executive’s and Teradyne’s rights and obligations hereunder,
may not be assigned by Executive or Teradyne; any purported assignment by
Executive or Teradyne in violation hereof shall be null and void.

9. Entire Agreement.

This Agreement, including Schedule A and Attachment A, constitutes the entire
understanding of the parties relating to the subject matter hereof and
supersedes all agreements, written or oral, made prior to the date hereof
between Executive and the Company relating to the subject matter hereof,
including the Severance Agreement. Notwithstanding the foregoing, this Agreement
does not supersede: (a) the attached Release once executed; and (b) the equity
award agreements, as modified hereby, between the Company and the Executive.

10. Notices.

All notices hereunder shall be in writing and shall be delivered in person or
mailed by certified or registered mail, return receipt requested, addressed as
follows:

 

If to Teradyne, to:    Teradyne, Inc.   

600 Riverpark Drive

North Reading, MA 01864

   Attention: General Counsel

If to Executive, at Executive’s address in his employment file on record with
the Human Resources Department.

11. Cooperation.

Executive agrees to cooperate fully with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company. The Executive’s full cooperation
in connection with such claims or actions shall include, but not be limited to,
being available to meet with Company counsel to

 

5



--------------------------------------------------------------------------------

prepare for trial or discovery or an administrative hearing or alternative
dispute resolution and to act as a witness when requested by the Company at
reasonable times designated by the Company.

12. Return of Property.

No later than the Retirement Date, Executive shall return to the Company all
Company property in his possession or control, including all electronic
documents

13. Non-Disparagement.

The Executive understands and agrees that in consideration for the covenants,
terms and conditions herein, he shall not make any false, disparaging or
derogatory statements to any third person or entity, including any media outlet,
in public or private regarding the Company’s directors, officers, executives,
agents, or representatives or the Company’s business affairs and financial
condition; provided the foregoing shall in no way affect the Executive’s
obligation to testify truthfully in any legal proceeding. The Company
understands and agrees that in consideration for the covenants, terms and
conditions herein, it shall direct its directors and executive officers to not
make any false, disparaging or derogatory statements to any third party or
entity, including any media outlet, in public or private, regarding the
Executive.

14. Confidential Information

The Executive acknowledges that the information, observations and data
(including trade secrets) obtained by him while employed by the Company
concerning the Company or any affiliate are the property of the Company. The
Executive agrees that he will not use, publish or disclose, at any time after
the Retirement Date or in connection with his Board service, any secret or
confidential information or data concerning any discovery, invention,
opportunity, product, design, formula, algorithm or process, or any secret or
confidential production, sales or other business information, relating to the
Company or any client, subsidiary or affiliate of the Company which he may have
acquired during any period of employment with the Company or any affiliate. The
term “confidential information” shall not include information that is in the
public domain at the time of the disclosure. The Executive further agrees to
turn over at or prior to the expiration of his employment all tangible forms of
such information in his possession or under his control, including drawings,
specifications, models, customer lists and other documents and records as well
as all copies and reproductions thereof. Prior to or concurrent with his
resignation, the Executive shall reduce to writing and deliver to the Company
such information as the Company may reasonably request to the extent that such
information pertains to the business and operations of the Company and its
subsidiaries and affiliates and any product or service offered by the Company or
its affiliates.

15. Change in Control.

In the event of a Change in Control (as defined below) during the
Non-Competition Period, all of Executive’s outstanding equity grants which
remain unvested as of the date of the Change in Control shall automatically
become fully vested and exercisable, as applicable, as of the day immediately
prior to the effective date of the Change in Control and all stock options shall
remain exercisable for the remainder of the generally applicable term of such
option which in all cases is no later than seven (7) years from the respective
dates of grant.

 

6



--------------------------------------------------------------------------------

A “Change in Control” shall be deemed to have occurred upon the occurrence of
any of the following events: (i) any consolidation, cash tender offer,
reorganization, recapitalization, merger or plan of share exchange following
which the holders of capital stock of Teradyne outstanding immediately prior to
such transaction hold less than a majority of the combined voting power of the
then-outstanding securities of the combined corporation or ultimate parent
thereof immediately after such transaction; (ii) any sale, lease, exchange or
other transfer of all or substantially all of Teradyne’s assets; (iii) the date
a majority of the Board of Directors of Teradyne is replaced during any 12-month
period by directors whose appointment is not endorsed by a majority of the Board
of Directors of Teradyne before the date of appointment or election; or (iv) any
person (as that term is used in Section 13(d)(3) or Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended) becomes beneficial owner of 30% or
more of the combined voting power of Teradyne’s outstanding voting securities,
other than (A) as a result of a consolidation, reorganization, recapitalization,
merger or plan of share exchange following which the holders of capital stock of
Teradyne outstanding immediately prior to such transaction hold at least a
majority of combined voting power of the then-outstanding securities of the
combined corporation or ultimate parent thereof immediately after such
transaction, (B) by any trustee or other fiduciary holding securities under an
employee benefit plan of Teradyne, or (C) by a person temporarily acquiring
beneficial ownership in its capacity as an underwriter (as defined pursuant to
Section 2(a)(11) of the Securities Act of 1933, as amended) in connection with a
public offering of Teradyne securities.

16. Executive’s Death.

In the event of Executive’s death during the Non-Competition Period, all of
Executive’s outstanding equity grants which remain unvested as of the date of
his death shall automatically become fully vested and exercisable, as
applicable, and all stock options shall remain exercisable for the remainder of
the generally applicable term of such option which in all cases is no later than
seven (7) years from the respective dates of grant.

17. Release of the Company’s Claims

In consideration for, among other terms, the Executive’s signing of the Release
attached as Attachment A, the Company voluntarily releases and forever
discharges the Executive generally from all claims that, as of the date when the
Company signs this Agreement, the Company has, ever had, now claims to have or
ever claimed to have had against the Executive, including, without limitation,
all claims relating to the Executive’s employment by and retirement from the
Company; provided that the Company does not release the Executive from: (a) any
criminal offenses; (b) any claim for breach of fiduciary duty; (c) any claim
related to violation of securities laws; and (d) any civil claim that is based
on conduct that also satisfies the elements of a criminal offense, such as a
civil claim for fraud (the “Excepted Claims”). The Company has no knowledge or
reason to believe that the Company has any Excepted Claims against the
Executive.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

TERADYNE, INC.       MICHAEL A. BRADLEY By:  

/s/ Roy Vallee

     

/s/ Michael A. Bradley

Name:   Roy Vallee       Title:   Director      

 

8



--------------------------------------------------------------------------------

SCHEDULE A

(Outstanding Equity Grants as of Retirement Date)

 

Product Type Name

   Plan Name    Plan ID    Product ID    Grant Type    Grant Date     
Grant Price      QTY - Granted      QTY - Vested      QTY - Unvested     
QTY - Outstanding  

Restricted Units

   TERADYNE RESTRICTED STOCK    TERRU    2006USPF10    RSU      1/28/2011      
  0         102528         0         25632         25632   

Restricted Units

   TERADYNE RESTRICTED STOCK    TERRU    2006USPF10    RSU      1/27/2012      
  0         104508         0         52254         52254   

Restricted Units

   TERADYNE RESTRICTED STOCK    TERRU    2006USPF10    RSU      1/25/2013      
  0         130436         0         97827         97827   

Restricted Units

   TERADYNE RESTRICTED STOCK    TERRU    2006USRU10    RSU      1/28/2011      
  0         51264         0         12816         12816   

Restricted Units

   TERADYNE RESTRICTED STOCK    TERRU    2006USRU10    RSU      1/27/2012      
  0         52254         0         26127         26127   

Restricted Units

   TERADYNE RESTRICTED STOCK    TERRU    2006USRU10    RSU      1/25/2013      
  0         65218         0         48914         48914   

Stock Options

   TERADYNE STOCK OPTION PLN    TEROP    2006EESO10    NQ      1/28/2011        
16.23         61721         46290         15431         61721   

Stock Options

   TERADYNE STOCK OPTION PLN    TEROP    2006EESO10    NQ      1/27/2012        
16.95         64650         32325         32325         64650   

Stock Options

   TERADYNE STOCK OPTION PLN    TEROP    2006EESO10    NQ      1/25/2013        
16.56         88670         22167         66503         88670   

Stock Options

   TERADYNE STOCK OPTION PLN    TEROP    2006EMPSO    NQ      1/30/2009        
4.81         462500         57983         0         57983   

Stock Options

   TERADYNE STOCK OPTION PLN    TEROP    2006EMPSO    NQ      1/29/2010        
9.34         139024         139024         0         139024   

 

9



--------------------------------------------------------------------------------

ATTACHMENT A

Release

In consideration of the payments and benefits described in the Executive Officer
Agreement dated January     , 2014 between me and Teradyne, Inc. (the
“Company”), all of which I acknowledge I would not otherwise be entitled to
receive, I hereby fully, forever, irrevocably and unconditionally release,
remise and discharge the Company, its successors and assigns and their
respective employees, officers, directors, stockholders, corporate affiliates,
subsidiaries, parent companies and agents (each in their individual and
corporate capacities) (collectively, all of the foregoing, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature which I ever had or now have against the
Released Parties arising out of my employment with and/or termination or
separation from the Company or relating to my relationship as an officer or in
any other capacity for the Company, including, but not limited to, all
employment discrimination claims under Title VII of the Civil Rights Act of
1964, 42 U.S.C. §2000e et seq., the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., the Americans With Disabilities Act of 1990, 42 U.S.C.,
§12101 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., and
the Massachusetts Fair Employment Practices Act., M.G.L. c.151B, §1 et seq., all
as amended; all claims arising out of the Fair Credit Reporting Act, 15 U.S.C.
§1681 et seq., the Employee Retirement Income Security Act of 1974 (“ERISA”), 29
U.S.C. §1001 et seq., the Massachusetts Civil Rights Act, M.G.L. c.12 §§11H and
11I, the Massachusetts Equal Rights Act, M.G.L. c.93, §102 and M.G.L. c.214,
§1C, the Massachusetts Labor and Industries Act, M.G.L. c.149, §1 et seq., the
Massachusetts Privacy Act, M.G.L. c. 214, §1B, and the Massachusetts Maternity
Leave Act, M.G.L. c. 149, §105(d), all as amended; all common law claims
including, but not limited to, actions in tort (including fraud,
misrepresentation and wrongful discharge), defamation and breach of contract;
all claims to any non-vested ownership interest in the Company, contractual or
otherwise, including but not limited to claims to stock or stock options; and
any claim or damage arising out of my employment with, termination or separation
from the Company (including a claim for retaliation) under any common law theory
or any federal, state or local statute or ordinance not expressly referenced
above; provided, however, that notwithstanding the foregoing, the Company agrees
and hereby acknowledges that this Release is not intended to and does not
(i) apply to any claims I may bring to enforce the terms of the Executive
Officer Agreement, (ii) release the Company of any obligation it may have
pursuant to a written agreement, the Company’s articles of organization or
bylaws, or as mandated by statute to indemnify me as an officer of the Company;
and (iii) release the Company of any obligation to provide and/or pay benefits
to me or my estate, conservator or designated beneficiary(ies) under and in
accordance with the terms of any applicable Company benefit plan and/or program;
provided further, that nothing in this Release prevents me from filing,
cooperating with, or participating in any proceeding before the EEOC or a state
Fair Employment Practices Agency (except that I acknowledge and agree that I may
not be able to recover any monetary benefits in connection with any such claim,
charge or proceeding).

Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967: Because I am 40 years of age or older, I have been informed that I have or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and I agree that:

in consideration for the payments and benefits described in the Executive
Officer Agreement, which I am not otherwise entitled to receive, I specifically
and voluntarily waive such rights and/or claims under the ADEA I might have
against the Released Parties to the extent such rights and/or claims arose prior
to the date this Release was executed;

 

10



--------------------------------------------------------------------------------

I understand that rights or claims under the ADEA which may arise after the date
this Release is executed are not waived by me;

I was advised that I have at least 21 days within which to consider the terms of
this Release and to consult with or seek advice from an attorney of my choice or
any other person of my choosing prior to executing this Release;

I have carefully read and fully understand all of the provisions of this
Release, and I knowingly and voluntarily agree to all of the terms set forth in
this Release; and

In entering into this Release, I am not relying on any representation, promise
or inducement made by the Company or its attorneys with the exception of those
promises described in this document.

Period for Review and Consideration:

I acknowledge that I was informed and understand that I have twenty-one
(21) days to review this Release and consider its terms before signing it.

The 21-day review period will not be affected or extended by any revisions,
whether material or immaterial, that might be made to this Release.

Accord and Satisfaction

The amounts set forth in the Executive Officer Agreement shall be complete and
unconditional payment, settlement, accord and/or satisfaction with respect to
all obligations and liabilities of the Released Parties to me, including,
without limitation, all claims for back wages, salary, vacation pay, draws,
incentive pay, bonuses, cash awards, equity awards, commissions, severance pay,
reimbursement of expenses, any and all other forms of compensation or benefits,
attorney’s fees, or other costs or sums.

Revocation Period

I may revoke this Release at any time during the seven-day period immediately
following my execution hereof. As a result, this Release shall not become
effective or enforceable and the Company shall have no obligation to make any
payments or provide any benefits described herein until the seven-day revocation
period has expired. In order to revoke the Release, you must submit a written
notice of revocation to Charles Gray, General Counsel located at 600 Riverpark
Drive, North Reading, MA 01864. This written notice may be sent by mail, email
or hand-delivery, but must be received by Mr. Gray no later than the close of
business on the seventh day.

 

Name:     Date Witness     Date

 

11



--------------------------------------------------------------------------------

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

I,                     , acknowledge that I was informed and understand that I
have 21 days within which to consider the attached Release, have been advised of
my right to consult with an attorney regarding such Release and have considered
carefully every provision of the Release, and that after having engaged in those
actions, I prefer to and have requested that I enter into the Release prior to
the expiration of the 21 day period.

 

Dated:  

 

          Name: Dated:  

 

          Witness

 

12